In an action at law to recover $10,100 and interest, based upon the rescission of two mortgage certificates purchased from respondent and guaranteed by Bond and Mortgage Guarantee Company, an order was made setting aside the verdict in favor of plaintiff and against defendant Title Guarantee and Trust Company, and dismissing the complaint as to it, and a judgment entered thereon. Judgment vacated and said order modified by striking therefrom the last paragraph, which provides for a dismissal of the complaint, and inserting a paragraph as follows: “ Ordered that the verdict of the jury be and the same is hereby set aside and a new trial ordered.” As so modified the order is unanimously affirmed, with costs to appellant to abide the event. The court erred in holding as a matter of law that plaintiff did not make a valid tender, but we are of the opinion that the determination of the jury in favor of the plaintiff was against the weight of the evidence. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, J J.